 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARK SHANE LASHLEY,                              No. 2:18-cv-3013 MCE DB PS
12                        Plaintiff,
13             v.                                         ORDER
14       ANDREW SAUL, Commissioner of Social
         Security,1
15

16                        Defendant.
17

18            On January 14, 2019, the undersigned granted plaintiff’s motion to proceed in forma

19   pauperis and ordered plaintiff to submit to the United States Marshal the documents necessary for

20   service of process. (ECF No. 4.) Plaintiff was also ordered to file in this court a declaration

21   stating the date on which the documents were submitted to the United States Marshal within five

22   days after submitting those documents.

23            Despite the considerable passage of time, plaintiff did not file a declaration stating the

24   date on which the documents necessary for service were submitted to the United States Marshal

25
     1
26     Andrew Saul became the Commissioner of the Social Security Administration on June 17,
     2019. See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30,
27   2019). Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C.
     § 405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person
28   holding the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
                                                      1
 1   and the defendant has not appeared in this action. Accordingly, on October 2, 2019, the court

 2   issued an order to show cause as to why this case should not be dismissed for lack of prosecution.

 3   (ECF No. 9.)

 4            On October 8, 2019, plaintiff filed a response stating that “U.S. Marshal Service and its

 5   Form USM-285 was used October 8, 2019.” (ECF No. 10 at 1.) However, the United States

 6   Marshal’s Office informally informed the court that plaintiff did not submit all documents

 7   necessary for service. Accordingly, on November 15, 2019, the court issued plaintiff another

 8   order to show cause regarding service, advising that plaintiff did not submit all the necessary

 9   documents for service. (ECF No. 11.)

10            On November 18, 2019, plaintiff filed a motion for the appointment of counsel. (ECF No.

11   12.) However, federal district courts lack authority to require counsel to represent indigent

12   plaintiffs in civil cases. See Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). The

13   court may request the voluntary assistance of counsel under the federal in forma pauperis statute,

14   but only under exceptional circumstances. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935

15   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

16   The test for exceptional circumstances requires the court to evaluate the plaintiff’s likelihood of

17   success on the merits and the plaintiff’s ability to articulate his or her claims. See Wilborn v.

18   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.

19   1983).

20            Here, at this early stage of the proceedings the court cannot evaluate plaintiff’s likelihood
21   of success. Plaintiff’s request for the appointment of counsel will, therefore, be denied. Also, on

22   November 21, 2019, plaintiff filed another document asserting that plaintiff had submitted all

23   necessary documents for service. (ECF No. 13.)

24            However, the court has again been informally advised by the United States Marshal that

25   plaintiff did not in fact submit all documents necessary for service. The court is cognizant of the

26   challenges faced by pro se litigants. This action, however, cannot continue without proper service
27   on the defendant. Plaintiff, therefore, will be granted additional time to submit the necessary

28   documents for service.
                                                         2
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Plaintiff’s November 18, 2019 motion for the appointment of counsel (ECF No. 12) is

 3   denied;

 4             2. Within sixty days of the date of this plaintiff shall submit to the United States Marshals

 5   Service, at 501 I Street, Suite 5600, Sacramento, CA 95814 (tel. 916-930-2030), the documents

 6   necessary for service; and

 7             3. Within twenty-one days of submitting the documents to the United States Marshals

 8   Service plaintiff shall file a declaration stating: (1) exactly what documents were submitted; (2)

 9   the date and time of the submission; (3) how the documents were submitted; and (4) if submitted

10   in person, to whom.

11   Dated: April 13, 2020

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB\orders\orders.soc sec\lashley3013.further.osc.serv2
23

24

25

26
27

28
                                                              3
